Parker C. J.
It does not seem necessary to determine jn or(jei. t0 settle this case, whether the parish of Ipswich Hamlet continues in existence notwithstanding the incorporation of the inhabitants of the same territory, with others, into a town. If the parish exists it does not seem to have acted independently of the town ; on the contrary, all the. parochial affairs have been conducted under the form of town meetings. The question essentially is, whether the money for which the tax was assessed was raised for town purposes, or for purposes connected with the support of public worship. If the former, the tax is legally assessed ; if the latter, as the plaintiff had ceased to be a member of the parish, or of the town for pa rochial purposes, he was. not liable to be assessed. Prima facie, money raised to repair a meetinghouse or for the pay of a sexton, is for parochial and not for municipal purposes, for the former is not town property m a municipal sense, and the latter is not a town officer. Without doubt a town which uses a meetinghouse for its public purposes, other than religious worship, may agree to pay for this use, and if they employ a sexton to ring the bell on secular occasions, they may undertake to pay him, and money voted for these purposes may legally be assessed ; for as they may lawfully build a house for such purposes, so they may hire one ; and they may as well pay a sexton for ringing the bell for them, as any other person. But in order to justify a tax for such purposes on such inhabitants as are disconnected from them in parochial affairs, the record of the vote should show that such were the purpose and object of raising the money. We presume the vote on which this tax. was assessed, does not express that it was to compensate for the use of the meetinghouse and the employ*103ment of the sexton for municipal purposes ; and if it he so, we think it clear that the tax was illegal, so far as it relates to the plaintiff, as much as would be a tax for the minister’s salary. If, however, the purpose of raising this money was to pay for the use of the meetinghouse and the service of the sexton for municipal purposes, and such appears on the records, of which we have no copy, the plaintiff has been legally assessed and his property rightfully distrained.
This case must stand or fall by that distinction. If a bet ter case cannot be made for the defendants, they must be defaulted ; if it can, they must have a new trial, or agree on a new state of facts.